ORDER
PER CURIAM
Donald and Kimberly Bolin (“Appellants”) appeal from the trial court’s grant of summary judgment and judgment for possession of the property (“Judgment”) in favor of HSBC Mortgage Services, Inc. (“Respondent”) on Respondent’s action in unlawful detainer to obtain immediate possession of the property located at 5019 Meadow Drive, Imperial, MO 63052 (the “Property”). On appeal, Appellants argue that the trial court erred in granting its Judgment in favor of Respondent because (1) the trial court lacked subject matter jurisdiction; and (2) Respondent was not entitled to possession of the Property because it engaged in fraud in obtaining title to the Property. We affirm.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of , summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).